DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/27/2021.	
3.	Claims 1-2, 4-5, 9-10, 12-14, 16-17, 19, 33, 43-48 pending. Claims 1-2, 4-5, 9-10, 12-14, 16-17, 19, 43-48 are under examination on the merits. Claims 1-2, 5, 9, 19 are amended. Claims 21-27, 29-31, 34-35, 40, 42 are cancelled. Claims 43-48 are newly added. Claims 3, 6-8, 11, 15, 18, 20, 28, 32, 36-39, 41 are previously cancelled. Claim 33 is withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1-2, 4-5, 9-10, 12-14, 16-17, 19, 43-48  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
6.	Claims 43 is objected to because of the following informalities: It is suggested that “claim 1 wherein" be deleted and "claim 1, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

7.	Claims 44, 48 are objected to because of the following informalities: It is suggested “claim x further" (two occurrences) be deleted and "claim x, further" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 33 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 33 which is previously withdrawn to a non-elected invention from further consideration, is dependent upon cancelled claim 21, and is thus indefinite. 

10.	Claim 46 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 46 is dependent upon non-existence claim 49, and is thus indefinite. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim 1, 17, 43 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al. (Synthesis of pillar[n]arenes (n = 5 and 6) with deep eutectic solvent choline chloride 2FeCl3, RSC Adv., 2015, 5, 9993–9996, hereinafter “Cao”). 

Regarding claim 1: Cao discloses a composition comprising the choline chloride (ChCl)/ferric chloride (FeCl3) deep eutectic solvent and a macrocyclic host such as pillar[5]arene and pillar[6]arene (Page 9993, Abstract, lines 1-3; Page 9994. Scheme 1, Table 1). 

    PNG
    media_image1.png
    221
    679
    media_image1.png
    Greyscale


Regarding claim 17: Cao discloses a method of preparing the composition, the method comprising the step of mixing a deep eutectic solvent with a host (Page 9993, Abstract, lines 1-3; Page 9994. Scheme 1, Table 1).

Regarding claim 43: Cao discloses the composition, wherein the deep eutectic solvent is a solvent for the host (Page 9993, Abstract, lines 1-3; Page 9994. Scheme 1, Table 1). 

13.	Claim 1-2, 9-10, 12-14, 16-17, 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Development of deep eutectic solvents applied in extraction and separation, J. Sep. Sci. 2016, 39, 3505–3520, hereinafter “Li”).

Regarding claims 1-2,43: Li discloses a composition comprising macrocyclic host such as ILS-coated magnetic graphene oxide (GO) in a deep eutectic solvent (Ch-Cl-based DESs), wherein the deep eutectic solvent is a solvent for the host, wherein the composition, further comprising the deep eutectic solvent and the macrocyclic host in complex with one or more guests (i.e., Fe3O4) as shown in figure 9 (Page 3515, Fig. 9). 




    PNG
    media_image2.png
    664
    560
    media_image2.png
    Greyscale

Regarding claims 9-10,12-14,16,44: Li discloses a composition comprising macrocyclic host such as ILS-coated magnetic graphene oxide (GO) in a deep eutectic solvent (Ch-Cl-based DESs), wherein the composition, further comprising the deep eutectic solvent and the macrocyclic host in complex with one or more guests (i.e., Fe3O4) as shown in the above figure 9 (Page 3515, Fig. 9). Li discloses a large number of different compounds have been used in the synthetic process of deep eutectic solvents (DESs) as hydrogen bond acceptor (HBA) such as a quaternary salt, with a hydrogen bond donor (HBD) such as amines, carboxylic acids, alcohol, and carbohydrates.. The most common DESs are based on choline chloride (ChCl), carboxylic acids, and other HBD, such as urea, citric acid (Page 3505, right Col. 3rd para., lines 1-4 to Page 4506, left Col., 1st para, lines 1-3; Fig. 2) with benefit of providing an appropriate DESs which are easy to prepare, inexpensive, and biodegradable (Page 3505, left Col., 3rd para., lines 1-4), and furthermore DESs-modified materials can be used in extraction and st para., lines  5-10). 

Regarding claim 17: Li discloses a method of preparing the composition, the method comprising the step of mixing a deep eutectic solvent with a host as shown in figure 9 (Page 3515, Fig. 9). 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 4-5,19, 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (Development of deep eutectic solvents applied in extraction and separation, J. Sep. Sci. 2016, 39, 3505–3520, hereinafter “Li”) as applied to claim 1 above, and further in view of Dong et al. (Supramolecular Polymers Constructed from Macrocycle-Based Host−Guest Molecular Recognition Motifs, Acc. Chem. Res. 2014, 47, 1982−1994, hereinafter ‘Dong”).

Regarding claims 4-5,19, 44-46: The disclosure of Li is adequately set forth in paragraph 13 above and is incorporated herein by reference. Li teaches the composition comprising macrocyclic host such as ILS-coated magnetic graphene oxide (GO) in a deep eutectic solvent (Ch-Cl-based DESs), wherein the composition, further comprising the deep eutectic solvent and 3O4). Li does not expressly teach the host is a cucurbituril host selected from the group consisting of CB[5], CB[6], CB[7] and CB[8], and further a method of preparing the composition, the method comprising the steps of providing a composition comprising a deep eutectic solvent, a host and one or more guests, and permitting the host and the one or more guests to form a complex or the step of mixing a deep eutectic solvent with a host in complex with one or more guests
	However, Dong teaches formation of calixarene-based supramolecular polymers by utilizing host−guest interactions between calix[4]arenes and viologen derivatives with
different topological structures controlled by the addition of CB[8] (Page 1988, Fig. 9., Ref. 41 is incorporated herein by reference) with benefit of providing the formation of a high molecular
weight cyclic supramolecular polymer. The different bis(viologen) guests showed considerable effects on the topology of the resulting assemblies. The introduction of a long and flexible spacer into the bis(viologen) led to the formation of a cyclic oligomer instead of a linear polymer,
which was quite different from the case encountered for the crown ether-based supramolecular polymers. The incorporated cucurbit[n]uril (CB[n]) units into the host−guest binary system and thereby fabricated a ternary linear polymer with reduction/oxidation responsiveness (Page 1988, right Col., 1st para, lines 1-10). 
In an analogous art of supramolecular polymers constructed from macrocycle-based
host−guest molecular recognition motifs, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by Li, so as to include the composition, further comprising the deep eutectic solvent and a macrocyclic host with one or more guests, wherein the host is a cucurbituril host selected from the group consisting of CR151, CB161, CR[7] and CB[8], and composition comprising a deep eutectic solvent, a host and one or more guests, and permitting the host and the one or more guests to form a complex or the step of mixing a deep eutectic solvent with a host in complex with one or more guests as taught by Dong, and would have st para, lines 1-10). 


    PNG
    media_image3.png
    549
    381
    media_image3.png
    Greyscale

Regarding claims 47-48: The disclosure of Li is adequately set forth in paragraph 13 above and is incorporated herein by reference. Li teaches the composition comprising macrocyclic host such as ILS-coated magnetic graphene oxide (GO) in a deep eutectic solvent 3O4). Li discloses a method of preparing the composition, the method comprising the step of mixing a deep eutectic solvent with a host as shown in figure 9 (Page 3515, Fig. 9). Li does not expressly teach the method comprising mixing a first component of the deep eutectic solvent with the host and then subsequently mixing a further component of the deep eutectic solvent together with the first component and the host or the method of method further comprising first mixing a guest with the deep eutectic solvent and then adding the host.
However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since changing the order of steps does not render a claimed process nonobvious over the prior art, see Exparte Rubin, 128 USPQ 440,441,442 (POBA 1959), and order of step is within the level ordinary skill in the art. 

Response to Arguments
16.	Applicant's arguments filed 01/27/2021  have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Cao shows only low amounts of the DE, thus 
claim 1 as amended, recites that the composition comprises a macrocyclic host in deep eutectic solvent. The DES was found to better hold the macrocyclic host within the DES thereby facilitating complexing with a guest.
The Examiner respectfully disagrees. Cao discloses a composition comprising the choline chloride (ChCl)/ferric chloride (FeCl3) deep eutectic solvent with a macrocyclic host such as pillar[5]arene and pillar[6]arene even in very small amount, wherein the deep eutectic solvent is a solvent for the host (Page 9993, Abstract, lines 1-3; Page 9994. Scheme 1, Table 1). It is noted that the Examiner interprets “in deep eutectic solvent” limitation as solvent regardless of .  

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/04/2021